Citation Nr: 1019015	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for junctional bradycardia 
with hypotension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In January 2010, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

At the hearing, the Veteran submitted additional evidence 
consisting of private treatment reports and letters.  See 38 
C.F.R. § 20.1304 (2009).  The Board notes that the Veteran 
waived agency of original jurisdiction consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
junctional bradycardia with hypotension is related to his 
active duty military service. 


CONCLUSION OF LAW

Junctional bradycardia with hypotension was incurred in the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for junctional bradycardia with hypotension is a full grant 
of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that his junctional bradycardia with 
hypotension first developed during service.  Therefore, he 
contends that he is entitled to service connection for this 
disability.

Initially, the Board observes that post-service treatment 
evidence demonstrates that the Veteran has a diagnosis of 
junctional bradycardia with hypotension and is being treated 
by a private physician.  Further, a December 1992 service 
treatment record reports a diagnosis of orthostatic 
hypotension, in conjunction with a diagnosis of acute 
gastroenteritis, as well as complaints of nausea and 
lightheadedness in July 1993.  The Veteran was ultimately 
medically discharged form the Oklahoma National Guard for 
junctional bradycardia with hypotension in April 1996.

Moreover, the Board finds that the competent evidence is in 
equipoise with regard to a relationship between these two 
events.  In this regard, the Board observes that the Veteran 
has submitted several letters and reports from his treating 
physician Dr. RTL.  In a November 2007 report, he stated that 
the Veteran was exhibiting signs of neurocardiogenic syncope 
in service, and in a May 2007 letter, he opined that a review 
of treatment records indicated that the Veteran had symptoms 
of junctional rhythm, syncope, heat intolerance, nausea, and 
vomiting that were more likely consistent with a vasopressor 
disorder while on active duty.  Although Dr. RTL did not 
specifically note the Veteran's orthostatic diagnosis in 
service, as this fact only serves to support the opinion, the 
Board does not find that this omission lessens the probative 
value of the opinion.

In contrast, the Board notes a March 2009 VA opinion in which 
the examiner states that he reviewed the claims file and 
opined that there was a lack of documentation of symptoms 
consistent with junctional bradycardia with hypotension in 
service, and therefore the current disorder was less likely 
than not related to a one-time complaint of nausea shown in 
service treatment records.  In support of this opinion, the 
examiner stated that there are many reasons for nausea and 
the service treatment records were lacking for other sighs of 
arrythmia such as shortness of breath, fatigue, chest pain, 
and lightheadedness.  However, as indicated above, 
lightheadedness was reported in service, and there was a 
diagnosis of orthostatic hypotension in service, which the 
examiner failed to address.  Accordingly, the Board finds 
that the probative value of this opinion is at least in 
equipoise, if not outweighed, by the private opinion of Dr. 
RTL.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As 
discussed above, the competent evidence of a relationship 
between the Veteran's junctional bradycardia with hypotension 
and his military service is in equipoise.  Therefore, the 
Board resolves all reasonable doubt in the Veteran's favor, 
and his claim for service connection for junctional 
bradycardia with hypotension is granted. 


ORDER

Service connection for junctional bradycardia with 
hypotension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


